Exhibit 10.1

EXECUTION VERSION

CONSENT AND FIRST AMENDMENT TO TERM LOAN AGREEMENT

THIS CONSENT AND FIRST AMENDMENT TO TERM LOAN AGREEMENT dated as of June 11,
2015 (this “Amendment”) is among GREEN PLAINS PROCESSING LLC (the “Borrower”),
BNP PARIBAS, as administrative agent and as collateral agent (the
“Administrative Agent”), BANK OF MONTREAL, acting under its trade name, BMO
Capital Markets (“BMO Capital Markets”), as a joint lead arranger and joint book
runner, and BNP PARIBAS SECURITIES CORP., as a joint lead arranger and joint
book runner.

WHEREAS, the Borrower, various financial institutions, the Administrative Agent
and BMO Capital Markets and BNP Paribas Securities Corp., as joint lead
arrangers and joint book runners (the “Arrangers”), are parties to a Term Loan
Agreement dated as of June 10, 2014 (the “Loan Agreement”);

WHEREAS, the Borrower has requested the release of the Ethanol Storage Assets
(as defined below) and has agreed to provide the Additional Collateral (as
defined below); and

WHEREAS, the Administrative Agent, the Arrangers and the Lenders have agreed to
consent to the release of the Ethanol Storage Assets and to make certain
amendments to the Loan Agreement as set forth below.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Definitions. Capitalized terms used in this Amendment but not
otherwise defined herein, shall have the same meanings given to them in the Loan
Agreement.

SECTION 2 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 5, the Loan Agreement is amended as follows:

2.1 Additional Definitions. Section 1.1 is amended to add the following
definitions in proper alphabetical sequence:

“Additional Collateral” means the ethanol plants owned by each of the Additional
Loan Parties.

“Additional Loan Parties” means each of Green Plains Fairmont LLC, Green Plains
Holdings II LLC, Green Plains Obion LLC, Green Plains Superior LLC and Green
Plains Wood River LLC.

“First Amendment” means the Consent and First Amendment to Term Loan Agreement
dated as of June 11, 2015 among the Borrower, the Joint Lead Arrangers and the
Administrative Agent.

“First Amendment Effective Date” means June 11, 2015.

“Silent Second Lien” means a Lien subject to an intercreditor agreement,
satisfactory to the Administrative Agent, with the Collateral



--------------------------------------------------------------------------------

Agent pursuant to which, until the payment in full in cash of all Obligations,
no Silent Second Secured Party shall be permitted to take any action to enforce
its Lien in any of the Collateral, nor take any action with the purpose of
opposing or preventing any enforcement action or claim by the Collateral Agent
or compelling the Collateral Agent to take any such action. In addition,
pursuant to such intercreditor agreement, until the payment in full in cash of
all Obligations, (a) no Silent Second Secured Party shall be permitted to
(i) object to the validity or enforceability of the Collateral Agent’s Liens
under the Collateral Documents, (ii) the Obligations shall be entitled to be
paid in full in cash before the obligations secured by the Silent Second Lien
may receive any proceeds of the Collateral, even if the Collateral Agent’s Liens
are invalidated, (iii) in the event of a bankruptcy proceeding of any Loan
Party, vote in favor of any plan of reorganization opposed by the Collateral
Agent, or (iv) exercise the right, if any, to file an involuntary petition
against any Loan Party and (b) the Silent Second Secured Parties shall abide by
the Collateral Agent’s positions as to post-petition interest, adequate
protection, post-petition (or dip) financing, use of collateral, including cash
collateral, and plan claim classification.

“Silent Second Secured Party” means any Person to which has been granted or
which enjoys the benefit of a Lien subject to an intercreditor agreement making
such Lien a Silent Second Lien.

“Subordinated Debt” means all Debt the payment and performance of which is
completely and fully subordinated to the full and indefeasible payment (in cash)
and performance of all Obligations pursuant to the express terms of the
instruments evidencing such Debt or subordination agreements which are in form
and content satisfactory to Administrative Agent, in its sole discretion.

2.2 Amendments to Definitions. The second proviso to the definition of EBITDA is
amended in its entirety to read as follows:

provided, further that (A) for each Fiscal Quarter set forth on Schedule 1.1,
EBITDA shall equal the amount set forth on Schedule 1.1 for such Fiscal Quarter
and (B) the Lenders agree that, for purposes of determining compliance with the
covenants set forth in Sections 10.7.1 and 10.7.2 of the Agreement and any other
calculation of EBITDA or pro forma EBITDA required under the Agreement, EBITDA
shall be calculated on a pro forma basis for the eight Fiscal Quarters ended
immediately prior to the First Amendment Effective Date with respect to
calculating EBITDA for purposes of Section 10.7.1 of the Agreement and for the
four Fiscal Quarters ended immediately prior to the First Amendment Effective
Date with respect to calculating EBITDA for purposes of Section 10.7.2 of the
Agreement, in each case, giving effect to the Additional Collateral and the
intercompany agreements identified on Schedule 9.21(b).

 

- 2 -



--------------------------------------------------------------------------------

2.3 Voluntary Prepayments. Section 6.2.2 is amended in its entirety to read as
follows:

6.2.2 Repricing Transaction Prepayment Fee. All prepayments of Loans made in
connection with any Repricing Transaction on or prior to the 12-month
anniversary of the First Amendment Effective Date shall be accompanied by a
premium in an amount equal to the principal amount of the Loans prepaid
multiplied by 1.0%.

2.4 Mandatory Prepayments. Section 6.2.3(a) is amended in its entirety to read
as follows:

(a) Within 60 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year and within 105 days after the end of the fourth Fiscal Quarter
of each Fiscal Year, commencing with the first full Fiscal Quarter after the
Effective Date, the Borrower shall make a prepayment in an amount (rounded down,
if necessary, to an integral multiple of $10,000) equal to 50% of Excess Cash
Flow for such Fiscal Quarter; provided that if the Total Leverage Ratio as of
the end of any Fiscal Quarter is greater than or equal to 3.25 to 1.0, the
amount of such prepayment shall be increased to 75% of Excess Cash Flow for such
Fiscal Quarter; provided, further, that the total amount of mandatory
prepayments payable pursuant to this clause (a) in any Fiscal Year shall not
exceed 24% of the sum of (i) $225,000,000 plus (ii) the aggregate initial amount
of all Incremental Term Loans (the “Loan Value”), except that for the third and
fourth Fiscal Quarters of Fiscal Year 2015, such aggregate amount of mandatory
prepayments shall not exceed 12% of the aggregate amount of the Loan Value.
Voluntary prepayments made during any Fiscal Quarter pursuant to Section 6.2.1
shall be credited on a dollar-for-dollar basis against the amount of mandatory
prepayments required to be paid under this clause (a) with respect to such
Fiscal Quarter.

2.5 Real Property. Section 9.5(b) is amended in its entirety to read as follows:

(b) Schedule 9.5 sets forth a complete and accurate list of all real property
owned or leased by the Borrower and each of its Subsidiaries, and shows as of
the First Amendment Effective Date the street address, county or other relevant
jurisdiction, state, record owner, lessor (if applicable) and, with regard to
real property owned, book value thereof. The Borrower and each of its
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned, or a valid leasehold interest in the real property leased, by
such Loan Party or such Subsidiary, free and clear of all Liens, other than
Permitted Liens.

 

- 3 -



--------------------------------------------------------------------------------

2.6 Notices. Section 10.3 is amended by inserting the following new clause
(j) at the end thereof:

(j) Promptly upon receipt of any notice of a default under the Redevelopment
Contract dated as of November 2, 2006 between the City of Wood River, Nebraska
and Green Plains Wood River, LLC (as successor to Pioneer Trail Energy, L.L.C.),
a notice describing such default.

2.7 Debt Covenant. Section 10.8(g) is amended in its entirety to read as
follows:

(g) Guaranty Obligations of any Loan Party (other than the Parent) with respect
to Debt of another Loan Party (other than the Parent); provided that any
Guaranty Obligations of Hedging Agreements are Subordinated Debt;

2.8 Lien Covenant. Section 10.9 is amended to (i) redesignate clause (p) as
clause (q) and (ii) insert the following new clause (p) in proper alphabetical
order:

(p) Silent Second Liens securing Debt permitted by Section 10.8(g); and

2.9 Hedging Agreements. Clause (viii) of Section 10.12 is amended in its
entirety to read as follows:

(viii) Hedging Agreements entered into with Green Plains Commodity Management
LLC so long as such Hedging Agreement (I) shall have been entered into in the
ordinary course of business and not for speculative purposes and (II) are
Subordinated Debt which is unsecured or secured by a Silent Second Lien; and

2.10 Permitted Acquisitions. Section 10.14(e)(i)(C) is amended in its entirety
to read as follows:

(C) after giving effect to such Acquisition, the Borrower has a pro forma cash
balance of at least $30,000,000 and

2.11 Restricted Payments. Section 10.15(d) is amended in its entirety to read as
follows:

(d) the Borrower may make Restricted Payments to the Parent (i) on or before
June 30, 2014 to release earnings and excess working capital with respect to the
Subsidiary Guarantors that own the Ethanol Plants, (ii) on the First Amendment
Effective Date to release earnings and excess working capital with respect to
the Additional Loan Parties that own the Additional Collateral; so long as after
giving effect to such Restricted Payment, the pro forma Total Leverage Ratio
(after giving effect to any Incremental Term Loan made on the First Amendment
Effective Date) is not greater than 2.00 to 1.00 and the Borrower has a pro
forma cash balance of at least $35,000,000 and (iii) after making the Restricted
Payments described in clause (i) and excluding the Restricted

 

- 4 -



--------------------------------------------------------------------------------

Payment described in clause (ii), in a total amount after the Effective Date not
to exceed the total of (x) the Borrower’s cumulative Excess Cash Flow since the
Effective Date plus (y) the amount of all Specified Equity Contributions, minus
(z) cumulative mandatory prepayments pursuant to Section 6.2.3(a); provided
that, in each case under clause (iii), (A) after giving effect to any such
Restricted Payment, the pro forma Total Leverage Ratio is not greater than 3.00
to 1.00 and the Borrower has a pro forma cash balance of at least $30,000,000,
(B) at the time of and after giving effect to any such Restricted Payment, no
default under Debt of the Parent in excess of $25,000,000 in the aggregate and
no Unmatured Event of Default or Event of Default has occurred and is continuing
and (C), the amount of any Restricted Payment made after the Effective Date
shall be deemed to be paid first out of the amount available from Specified
Equity Contributions pursuant to clause (y), if any, in the order in which such
Specified Equity Contributions were made, and second, out of the amount
available from the Borrower’s cumulative retained share of Excess Cash Flow
pursuant to clause (x).

2.12 Further Assurances. Section 10.19 is amended by adding the following new
clause (m) to the end thereof.

(m) Not later than 60 days after the First Amendment Effective Date, Green
Plains Wood River LLC shall, with respect to the TIF Debt issued with respect to
its ethanol plant (i) obtain from the City of Wood River, Nebraska, a written
consent, reasonably satisfactory to the Collateral Agent, to the Collateral
Documents entered into by Green Plains Wood River LLC, (ii) prepay or purchase
all such TIF Debt not owned by it on the First Amendment Effective Date or
(iii) deposit the outstanding amount of such TIF Debt plus an amount of interest
thereon acceptable to the Administrative Agent and the Joint Lead Arrangers into
an escrow account; provided that (A) the Collateral Agent shall have been
granted a security interest in such escrow account, (B) such escrow account
shall be subject to a deposit account control agreement in favor of the
Collateral Agent and (C) upon the receipt by a Loan Party of notice of a default
under the Redevelopment Contract with respect to such TIF Debt, the Collateral
Agent shall have the right to repay, or to direct the Borrower or Green Plains
Wood River LLC to repay, all amounts with respect to such TIF Debt.

(n) Not later than ten Business Days after the First Amendment Effective Date,
the Borrower shall deliver to the Collateral Agent and the title insurance
company that delivered the Title Commitments with respect to the Additional
Collateral the surveys described in Section 5.1(i)(iii) of the First Amendment
certified to the Collateral Agent and such title insurance company.

(o) Not later than 15 Business Days after the First Amendment Effective Date,
the Borrower shall deliver to the Collateral Agent, reliance letters in favor of
the Collateral Agent with respect to the Phase I Environmental Site Assessments
described in Section 5.1(i)(iv) of the First Amendment.

 

- 5 -



--------------------------------------------------------------------------------

2.13 Amendment to Schedules. Schedule 1.1, Schedule 9.5 and Schedule 9.21(b) are
hereby replaced with Schedule 1.1, Schedule 9.5 and Schedule 9.21(b) hereto.

SECTION 3 CONSENT. The Lenders (a) consent to the release of the Collateral
Agent’s security interest in the ethanol storage assets, the land under such
storage assets and, to the extent necessary to provide access to such storage
assets, the access routes thereto, as set forth on Exhibit C (the “Ethanol
Storage Assets”) for the purpose of transferring the Ethanol Storage Assets to
an Affiliate of the Borrower, (b) waive compliance with Section 10.13 of the
Loan Agreement in connection with the transfer of the Ethanol Storage Assets and
(c) a one-time distribution from Green Plains Obion LLC to the Parent of Green
Plains Obion LLC’s limited partnership interest in Green Plains Partners LP or
in Green Plains Partners LP’s wholly owned Subsidiaries.

SECTION 4 REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
to the Administrative Agent, the Arrangers and the Lenders that, immediately
before and upon the effectiveness hereof:

4.1 Representations and Warranties. Each representation and warranty set forth
in Section 9 of the Loan Agreement (other than those that speak as of a
particular earlier date) is and will be true and correct in all material
respects, with the same effect as if made on such date.

4.2 Default. No Event of Default or Unmatured Event of Default will exist.

4.3 Material Adverse Effect. (i) Since December 31, 2014, there has been no
event that constitutes or would reasonably be expected to have a Material
Adverse Effect and (ii) there is no action, suit, investigation or proceeding
pending or, to the knowledge of the Borrower, threatened in any court or before
any arbitrator or governmental authority that could reasonably be expected to
have a Material Adverse Effect.

SECTION 5 EFFECTIVENESS. This Amendment shall become effective, as of the date
first written above, when each condition precedent set forth in this Section 5
has been satisfied (the “Amendment Effective Date”).

5.1 Receipt of Documents. The Administrative Agent shall have received all of
the following documents, each dated the date hereof or such other date as shall
be acceptable to the Administrative Agent, and each in form and substance
satisfactory to the Administrative Agent:

(a) Amendment. Counterparts hereof signed by the Borrower, the Arrangers, and
the Administrative Agent.

(b) Confirmation. A Confirmation substantially in the form of Exhibit A signed
by each party thereto.

(c) Joinder to Subsidiary Guaranty. A joinder to the Subsidiary Guaranty signed
by each Additional Loan Party.

(d) Joinder to Security Agreement. A joinder to the Security Agreement signed by
each Additional Loan Party.

 

- 6 -



--------------------------------------------------------------------------------

(e) Lender Addendums. First Amendment Addendums in the form of Exhibit B signed
by the Required Lenders.

(f) UCC Search Results; Payoff Letters. Certified copies of Uniform Commercial
Code search reports dated a date reasonably near to the Amendment Effective
Date, listing all effective financing statements that name any Loan Party (under
its present name and any previous names) as debtor, together with (a) copies of
such financing statements and (b) payoff letters with respect to (i) the
repayment in full of all indebtedness of the Additional Loan Parties listed on
Exhibit D, (ii) the termination of all agreements relating thereto and (iii) the
release of all Liens granted in connection therewith, with Uniform Commercial
Code or other appropriate termination statements and documents effective to
evidence the foregoing.

(g) Transfer of Corn Oil Assets. Evidence that each of the Additional Loan
Parties has transferred (or substantially concurrently with the effectiveness of
this Amendment will transfer) its corn oil production assets to Green Plains
Corn Oil LLC.

(h) Liens on Collateral. Evidence that all filings necessary to perfect the
Collateral Agent’s Lien on the Additional Collateral and the corn oil production
assets transferred by the Additional Loan Parties to Green Plains Corn Oil LLC
have been (or substantially concurrently with the effectiveness of this
Amendment will be) duly made and the Collateral Agent shall have a first
priority perfected security interest in the Additional Collateral and such corn
oil production assets, subject to Permitted Liens.

(i) Real Property. Mortgages covering the Owned Real Property of the Additional
Loan Parties identified on Exhibit E duly executed by the appropriate Additional
Loan Party, together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form reasonably acceptable to the
Collateral Agent and BMO Capital Markets and otherwise suitable for filing or
recording in all filing or recording offices that the Collateral Agent and BMO
Capital Markets may deem reasonably necessary or desirable in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Collateral Agent for the benefit of the Lenders and that all filing,
documentary, stamp, intangible and recording taxes and fees have been paid;

(ii) (A) for each of the properties described in the Mortgages, a commitment for
an American Land Title Association (“ALTA”) Loan Title Insurance Policy, 2006
(or the equivalent thereof; each a “Title Commitment”), issued by an insurer
reasonably acceptable to the Collateral Agent and BMO Capital Markets, insuring
the Collateral Agent’s Lien on such property, which policy shall be in an amount
not less than 100% of the reasonably estimated fair market value of such
property and shall contain customary endorsements and exceptions to coverage
reasonably acceptable to the Collateral Agent and BMO Capital Markets;
(B) copies of all material documents of record concerning such property as shown
on the title insurance commitment referred to above; and (C) customary flood
searches (conforming with the Flood Disaster Protection Act of 1973 or any other
applicable law) relative to each such property (which requirement may be
satisfied by the surveys referred to below in (iii)), and if indicated by such
searches, a flood insurance policy covering such property which policy shall be
reasonably acceptable to the Collateral Agent and BMO Capital Markets, or
confirmation that such a policy is not required;

 

- 7 -



--------------------------------------------------------------------------------

(iii) ALTA/American Congress on Surveying and Mapping form surveys for each of
the properties described in the Mortgages, reasonably acceptable to the
Collateral Agent and BMO Capital Markets, for which all necessary fees (where
applicable) have been paid at or prior to closing, by a land surveyor duly
registered and licensed in the States in which the property described in such
surveys is located and acceptable to the Collateral Agent and BMO Capital
Markets, reflecting all recorded items shown in the Title Commitments, the flood
zone status (and boundaries, if applicable) of the property, showing all
buildings and other improvements, any off-site improvements, the location of any
easements, parking spaces, rights of way, building set-back lines and other
dimensional regulations and the absence of encroachments, either by such
improvements or on to such property, and other defects, other than encroachments
and other defects acceptable to the Collateral Agent and BMO Capital Markets;

(iv) a Phase I Environmental Site Assessment, which report and assessment must,
in the opinion of the Collateral Agent and BMO Capital Markets, be reasonably
current, as to the properties described in the Mortgages, from professional
firms acceptable to the Collateral Agent and BMO Capital Markets;

(v) evidence of the insurance required by the terms of Section 10.1 of the
Agreement;

(vi) evidence that all other action that the Collateral Agent and BMO Capital
Markets may deem reasonably necessary or desirable in order to create valid
first and subsisting Liens on the property described in the Mortgages has been
taken;

(vii) lender’s polices of title insurance reflecting the comments of the
Collateral Agent to the Title Commitments insuring that valid first and
subsisting Liens on the property described in the Mortgages have been taken, a
reading by the title insurer of the surveys and containing such customary
endorsements thereto as the Collateral Agent shall reasonably require;

(viii) an environmental indemnity agreement executed and delivered by each
Additional Loan Party; and

(ix) such other documents related to interests in real property held by the
Borrower and its Subsidiaries as the Collateral Agent and BMO Capital Markets
may reasonably require.

(j) Resolutions. Certified copies of resolutions of the Governing Body of each
Additional Loan Party authorizing or ratifying the execution, delivery and
performance by such Person of each Loan Document to which it is a party.

(k) Consents, etc. Certified copies of all documents evidencing any necessary
corporate (or other similar) action, consents and governmental approvals (if
any) required for the execution, delivery and performance by each Loan Party of
the each Loan Document to which it is a party.

 

- 8 -



--------------------------------------------------------------------------------

(l) Incumbency and Signature Certificates. A certificate of the Secretary or an
Assistant Secretary of each Additional Loan Party certifying the names of the
officer or officers of such entity authorized to sign the Loan Documents to
which such entity is a party, together with a sample of the true signature of
each such officer (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein).

(m) Organization Documents; Good Standing. Each of the following documents:

(i) the articles or certificate of formation (or similar charter document) and
the bylaws (or similar governing documents) of each Additional Loan Party as in
effect on the First Amendment Effective Date, certified by the Secretary or an
Assistant Secretary or a similar officer of such Loan Party as of the First
Amendment Effective Date;

(ii) a good standing certificate or certificate of status for each Additional
Loan Party from the Secretary of State (or similar, applicable Governmental
Authority) of its jurisdiction of formation; and

(iii) such other documents and information that any Lender may request to comply
with applicable bank regulatory requirements under “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

5.2 Opinion Letter. An opinion letter of (i) Husch Blackwell LLP, counsel to the
Loan Parties and (ii) each local counsel to the Additional Loan Parties
requested by the Administrative Agent and BMO Capital Markets, in each case,
addressed to the Lenders and the Agents.

5.3 Fees and Expenses. The Administrative Agent shall have received from the
Borrower all fees (including attorney’s fees) required to be paid, and all
expenses for which invoices have been presented, on or before the date of such
effectiveness.

SECTION 6 MISCELLANEOUS.

6.1 Continuing Effectiveness, etc. As herein amended, the Loan Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. After the effectiveness of this Amendment, all references in the Loan
Agreement and the other Loan Documents to “Loan Agreement” or similar terms
shall refer to the Loan Agreement as amended hereby. Each other Loan Document is
hereby ratified, approved and confirmed in each and every respect.

6.2 Counterparts. This Amendment may be executed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment. Delivery of a counterpart hereof, or a
signature hereto, by facsimile or by email in .pdf or similar format shall be
effective as delivery of a manually-executed original counterpart hereof.

 

- 9 -



--------------------------------------------------------------------------------

6.3 Incorporation of Loan Agreement Provisions. The provisions of Section 14.8
(Governing Law), Section 14.9 (Severability), Section 14.14 (Forum Selection and
Consent to Jurisdiction) and Section 14.15 (Waiver of Jury Trial) of the Loan
Agreement are incorporated by reference as if fully set forth herein, mutatis
mutandis.

6.4 Successors and Assigns. This Amendment shall be binding upon the Borrower,
the Lenders, the Arrangers and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Borrower, the
Lenders, the Arrangers and the Administrative Agent and the respective
successors and assigns of the Lenders, the Arrangers and the Administrative
Agent.

6.5 Loan Document. This Amendment is a Loan Document.

[Signature Pages Follow]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.

 

GREEN PLAINS PROCESSING LLC By:

/s/ Jerry Peters

Name: Jerry Peters Title: Chief Financial Officer

 

Consent and First Amendment to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS, as Administrative Agent and as Collateral Agent By:

/s/ Karlien Zumpolle

Name: Karlien Zumpolle Title: Director By:

/s/ William B.Murray

Name: William B.Murray Title: Managing Director

 

Consent and First Amendment to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF MONTREAL, acting under its trade name, BMO Capital Markets, as a joint
lead arranger and joint book runner By:

/s/ Eric Schubert

Name: Eric Schubert Title: Managing Director

 

Consent and First Amendment to Term Loan Agreement

Signature Page



--------------------------------------------------------------------------------

BNP PARIBAS SECURITIES CORP., as a joint lead arranger and joint book runner By:

/s/ Ravi Ramachandran

Name: Ravi Ramachandran Title: Managing Director By:

/s/ Aashish Mohan

Name: Aashish Mohan Title: Managing Director

 

Consent and First Amendment to Term Loan Agreement

Signature Page